         Case 2:91-cv-00589-CJC Document 688 Filed 07/22/20 Page 1 of 2 Page ID #:7696
  =FRJ FSI FIIWJXX0
  Greg Christianson (SBN 181231)
  greg.christianson@alston.com
  560 Mission Street, Suite 2100
  San Francisco, CA 94105




                                        2,(1$# 01!1$0 #(01/("1 "-2/1
                                       "$,1/!* #(01/("1 -% "!*(%-/,(!
UNITED STATES OF AMERICA, et al.                                  42A6 =C<36@0

                                                                                          CV 91-0589
                                                   ?;29=B977"A#
                               [&

SHELL OIL COMPANY, et al.
                                                                               ,-1("$ -% !..$!/!,"$ -/
                                                                               4(1'#/!4!* -% "-2,0$*
                                                 5676=52=B"A#

                                                      (,01/2"1(-,0
0MMC?O?KAC LD 2LRKPCI0
2YYTWSJ^X RF^ ZXJ YMNX KTWR YT JSYJW FS FUUJFWFSHJ NS F HFXJ$ TW YT ZUIFYJ YMJ ITHPJY TK F HFXJ YT WJKQJHY F UWNTW
FUUJFWFSHJ& BT IT XT$ HTRUQJYJ AJHYNTSX 9$ 99$ FSI 9D TK YMNX KTWR$ YMJS KNQJ FSI XJW[J YMJ KTWR NS YMJ HFXJ& "CXNSL FS
FYYTWSJ^!X 4<'647 QTLNS FSI UFXX\TWI YT KNQJ YMNX KTWR \NQQ J]UJINYJ YMJ FIINYNTS TK YMFY FYYTWSJ^ YT YMJ ITHPJY FX HTZSXJQ
TK WJHTWI&#
>GQFBO?T?I LD 2LRKPCI0
BMNX KTWR RF^ GJ ZXJI YT YJWRNSFYJ FS FYYTWSJ^!X XYFYZX FX HTZSXJQ TK WJHTWI KTW F UFWY^ NS YMWJJ XNYZFYNTSX0 ")# YMJ
FYYTWSJ^ GJNSL YJWRNSFYJI MFX FQWJFI^ GJJS WJQNJ[JI G^ YMJ 4TZWY$ GZY YMJ ITHPJY ITJX STY ^JY WJKQJHY YMFY KFHY1 "*# FY QJFXY
TSJ RJRGJW TK YMJ FYYTWSJ^!X KNWR TW FLJSH^ \NQQ HTSYNSZJ YT WJUWJXJSY YMFY UFWY^ FSI YMJ \NYMIWF\NSL FYYTWSJ^ NX STY YMJ
TSQ^ RJRGJW TK YMJ 3FW TK YMNX 4TZWY WJUWJXJSYNSL YMFY UFWY^1 TW "+# YMJ WJUWJXJSYJI UFWY^ MFX GJJS INXRNXXJI KWTR YMJ
HFXJ$ GZY YMJ FYYTWSJ^X FWJ XYNQQ WJHJN[NSL STYNHJX TK JQJHYWTSNH KNQNSL& 7TW FS^ TK YMJXJ XNYZFYNTSX$ HTRUQJYJ AJHYNTSX 9$ 999$
FSI 9D TK YMNX KTWR$ YMJS KNQJ FSI XJW[J YMJ KTWR NS YMJ HFXJ&
#/2( 6K PGQR?QGLKP KLQ ALSCOCB ?@LSC# ?QQLOKCVP PCCHGKE QL TGQFBO?T DOLJ ? A?PC JRPQ DGOPQ L@Q?GK MCOJGPPGLK DOLJ QFC
2LROQ% 6K PRAF AGOARJPQ?KACP# ?QQLOKCVP PFLRIB ALJMICQC ?KB DGIC ? :CNRCPQ DLO 0MMOLS?I LD ;R@PQGQRQGLK LO >GQFBO?T?I LD
2LRKPCI !3LOJ 4$&'" O?QFCO QF?K QFGP 8LQGAC LD 0MMC?O?KAC LO >GQFBO?T?I LD 2LRKPCI !3LOJ 4$'()"% ;CC 3LOJ 4$&' DLO
DROQFCO GKDLOJ?QGLK%
0$"1(-, ( (#$,1(%5(,& (,%-/+!1(-,
9IC?PC ALJMICQC QFC DLIILTGKE GKDLOJ?QGLK DLO QFC ?QQLOKCV VLR TGPF QL ?BB LO OCJLSC !GD OCJLSGKE ?K ?QQLOKCV# MOLSGBC QFC
GKDLOJ?QGLK ?P GQ AROOCKQIV ?MMC?OP LK QFC BLAHCQ/ GD ?MMC?OGKE MOL F?A SGAC# CKQCO 95= GK QFC DGCIB DLO 20 1?O 8RJ@CO ".

=FRJ0 Nathaniel Johnson                                                            42 3FW =ZRGJW0 294353
7NWR TW FLJSH^0 Alston & Bird
2IIWJXX0 560 Mission Street, Suite 2100

BJQJUMTSJ =ZRGJW0 415-243-1000                                      7F] =ZRGJW0      415-243-1001
6RFNQ0 nate.johnson@alston.com
4TZSXJQ TK WJHTWI KTW YMJ KTQQT\NSL UFWY^ TW UFWYNJX0 Shell Oil Company, Texaco Inc., Atlantic Richfield Company,
and Union Oil Company of California



8%)*+ "/')-#                         ,-1("$ -% !..$!/!,"$ -/ 4(1'#/!4!* -% "-2,0$*                                      ?FLJ ) TK *
          Case 2:91-cv-00589-CJC Document 688 Filed 07/22/20 Page 2 of 2 Page ID #:7697

0$"1(-, (( 1- !## !, !11-/,$5 1- 1'$ #-")$1
9IC?PC PCICAQ LKC LD QFC DLIILTGKE LMQGLKP.
        BMJ FYYTWSJ^ QNXYJI FGT[J MFX FQWJFI^ FUUJFWJI FX HTZSXJQ TK WJHTWI NS YMNX HFXJ FSI XMTZQI MF[J GJJS FIIJI YT YMJ
        ITHPJY& BMJ IFYJ TK YMJ FYYTWSJ^!X KNWXY FUUJFWFSHJ NS YMNX HFXJ0                           &
        BMJ KNQNSL TK YMNX KTWR HTSXYNYZYJX YMJ KNWXY FUUJFWFSHJ NS YMNX HFXJ TK YMJ FYYTWSJ^ QNXYJI FGT[J& >YMJW RJRGJWX TK
        YMNX FYYTWSJ^!X KNWR TW FLJSH^ MF[J UWJ[NTZXQ^ FUUJFWJI NS YMJ HFXJ&
        BMJ KNQNSL TK YMNX KTWR HTSXYNYZYJX YMJ KNWXY FUUJFWFSHJ NS YMNX HFXJ TK YMJ FYYTWSJ^ QNXYJI FGT[J& =T TYMJW RJRGJWX
        TK YMNX FYYTWSJ^!X KNWR TW FLJSH^ MF[J UWJ[NTZXQ^ FUUJFWJI NS YMJ HFXJ&
        3^ TWIJW TK YMJ HTZWY IFYJI EEEEEEEEEEEEEEEEEEEEE NS HFXJ SZRGJW EEEEEEEEEEEEEEEEEEEEEEEE "XJJ FYYFHMJI
        HTU^#$ YMJ FYYTWSJ^ QNXYJI FGT[J RF^ FUUJFW NS YMNX HFXJ \NYMTZY FUUQ^NSL KTW FIRNXXNTS YT UWFHYNHJ MOL F?A SGAC&
        BMNX HFXJ \FX YWFSXKJWWJI YT YMNX INXYWNHY G^ YMJ :ZINHNFQ ?FSJQ TS <ZQYNINXYWNHY ;NYNLFYNTS " :?<; # UZWXZFSY YT *.
        C&A&4& ! ),(- KWTR YMJ EEEEEEEEEEEEEEE 5NXYWNHY TK EEEEEEEEEEEEEEEEEEEE$ \MJWJ NY \FX FXXNLSJI HFXJ SZRGJW
        EEEEEEEEEEEEEEEEEEEE& BMJ FYYTWSJ^ QNXYJI FGT[J NX HTZSXJQ TK WJHTWI NS YMNX HFXJ NS YMJ YWFSXKJWJJ INXYWNHY$ FSI NX
        UJWRNYYJI G^ YMJ WZQJX TK YMJ :?<; YT HTSYNSZJ YT WJUWJXJSY MNX TW MJW HQNJSY NS YMNX INXYWNHY \NYMTZY FUUQ^NSL KTW
        FIRNXXNTS YT UWFHYNHJ MOL F?A SGAC FSI \NYMTZY YMJ FUUTNSYRJSY TK QTHFQ HTZSXJQ&
        >S EEEEEEEEEEEEEEEEEEEEEE$ YMJ FYYTWSJ^ QNXYJI FGT[J \FX LWFSYJI UJWRNXXNTS YT FUUJFW NS YMNX HFXJ MOL F?A SGAC
        GJKTWJ YMJ 3FSPWZUYH^ 4TZWY$ FSI ;&3FSPW&@& . FZYMTWN_JX YMJ HTSYNSZFYNTS TK YMFY WJUWJXJSYFYNTS NS YMNX HFXJ GJKTWJ
        YMJ 5NXYWNHY 4TZWY&
6K ?BBGQGLK# GD QFGP GP ? AOGJGK?I A?PC# MIC?PC AFCAH QFC ?MMIGA?@IC @LU @CILT% <FC ?QQLOKCV IGPQCB ?@LSC GP.
               CA2>     7?5>        4:2 2UUTNSYRJSY          ?WT 3TST        @JYFNSJI


0$"1(-, ((( 1- /$+-3$ !, !11-/,$5 %/-+ 1'$ #-")$1
#/2+&(1 /) !,(&20/.+& "+,+.* 3+,, %( 2(0-+.$2('% 9IC?PC PCICAQ LKC LD QFC DLIILTGKE LMQGLKP.

        BMJ FYYTWSJ^ SFRJI FGT[J MFX FQWJFI^ GJJS WJQNJ[JI G^ YMJ 4TZWY FX HTZSXJQ TK WJHTWI NS YMNX HFXJ FSI XMTZQI
        MF[J GJJS WJRT[JI KWTR YMJ ITHPJY& 5FYJ TK YMJ TWIJW WJQNJ[NSL YMNX FYYTWSJ^0                                &

        ?QJFXJ WJRT[J YMJ FYYTWSJ^ SFRJI FGT[J KWTR YMJ ITHPJY TK YMNX HFXJ1 FY QJFXY TSJ RJRGJW TK YMJ KNWR TW FLJSH^
        SFRJI FGT[J$ FSI FY QJFXY TSJ RJRGJW TK YMJ 3FW TK YMNX 4TZWY$ \NQQ HTSYNSZJ YT XJW[J FX HTZSXJQ TK WJHTWI KTW YMJ
        UFWY^ TW UFWYNJX NSINHFYJI&
        !8LQC. GD VLR ?OC OCJLSGKE VLROPCID DOLJ QFC BLAHCQ LD QFGP A?PC ?P ? OCPRIQ LD PCM?O?QGKE DOLJ ? DGOJ LO ?ECKAV# VLR
        PFLRIB ALKPRIQ 7LA?I :RICP +$*%-%' ?KB -)$(%* ?KB 3LOJ 4$&, !W8LQGAC LD 2F?KEC LD 0QQLOKCV 1RPGKCPP LO 2LKQ?AQ
        6KDLOJ?QGLKX"# ALKACOKGKE VLRO L@IGE?QGLKP QL KLQGDV QFC 2ICOH ?KB M?OQGCP LD AF?KECP GK VLRO @RPGKCPP LO ALKQ?AQ
        GKDLOJ?QGLK%"
        BMJ WJUWJXJSYJI UFWY^ MFX GJJS INXRNXXJI KWTR YMJ HFXJ$ GZY YMJ FYYTWSJ^X FWJ XYNQQ WJHJN[NSL STYNHJX TK JQJHYWTSNH
        KNQNSL& 5FYJ UFWY^ \FX INXRNXXJI0                              &

        BMJ FYYTWSJ^ SFRJI FGT[J \FX FUUTNSYJI TS FUUJFQ FSI YMJ FUUJFQ MFX GJJS FIOZINHFYJI& 5FYJ YMJ RFSIFYJ \FX
        KNQJI0                           &

0$"1(-, (3 0(&,!12/$

9 WJVZJXY YMFY YMJ 4QJWP ZUIFYJ YMJ ITHPJY FX NSINHFYJI FGT[J&


      5FYJ0 July 22, 2020                              ANLSFYZWJ0 /s/ Greg Christianson

                                                       =FRJ0        Greg Christianson

8%)*+ "/')-#                           ,-1("$ -% !..$!/!,"$ -/ 4(1'#/!4!* -% "-2,0$*                                   ?FLJ * TK *
